Exhibit 10.28




FIRST AMENDMENT TO CREDIT AGREEMENT

        THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
July 22, 2003, is by and among Ball Corporation, an Indiana corporation
(“Company”), Ball European Holdings, Sarl, a corporation organized under the
laws of Luxembourg (“European Holdco”), the financial institutions signatory
hereto in their capacity as Lenders (as defined below) under the Credit
Agreement (as defined below) and Deutsche Bank AG, New York Branch, as
administrative agent for the Lenders (“Administrative Agent”).

W I T N E S S E T H :

        WHEREAS, Company, European Holdco, certain subsidiaries of Company
(together with Company and European Holdco, “Borrowers”), certain financial
institutions (the “Lenders”) and Administrative Agent are parties to that
certain Credit Agreement dated as of December 19, 2002 (as amended, restated,
supplemented or otherwise modified and in effect from time to time, the “Credit
Agreement”), pursuant to which the Lenders have provided to Borrowers credit
facilities and other financial accommodations; and

        WHEREAS, Borrowers have requested that Administrative Agent and the
Lenders amend the Credit Agreement in certain respects as set forth herein and
the Lenders and Administrative Agent are agreeable to the same, subject to the
terms and conditions hereof.

        NOW, THEREFORE, in consideration of the premises and of the mutual
covenants contained herein, and other good and valuable consideration the
receipt and adequacy of which are hereby acknowledged, the parties hereto hereby
agree as follows:

1.     Defined Terms. Terms capitalized herein and not otherwise defined herein
are used with the meanings ascribed to such terms in the Credit Agreement.

2.     Amendments to Credit Agreement. The Credit Agreement is, as of the First
Amendment Effective Date, hereby amended as follows:

(a)     Section 1.1 of the Credit Agreement is amended by deleting the phrase
“but excluding, however, any amortization of deferred financing costs” from the
definition of “Consolidated Interest Expense” therein in its entirety and
replacing it with the following new clauses:

  but excluding, however, (i) any amortization of deferred financing costs and
(ii) any interest expense in respect of call premiums paid in connection with
the repayment of the 2008 Subordinated Notes


(b)     Section 1.1 of the Credit Agreement is further amended by deleting
clause (i) of the definition of “Permitted Refinancing Indebtedness” therein in
its entirety and replacing it with the following new clause (i):

(i)         the principal amount of such Indebtedness (as determined as of the
date of the incurrence of the Indebtedness in accordance with GAAP) does not
exceed the principal amount of the Indebtedness refinanced thereby on such date
plus the amount of accrued and unpaid fees and expenses incurred in connection
with such replacement, renewal, refinancing or extension; provided, however,
solely with respect to Permitted Refinancing Indebtedness of the 2008
Subordinated Notes, up to $300,000,000 of principal amount of Indebtedness (as
determined as of the date of the incurrence of the Indebtedness in accordance
with GAAP) shall be permitted, with such amount to be applied, within 45 days,
to redeem the 2008 Subordinated Notes and any remaining amount to be applied to
ongoing working capital purposes;


(c)     Section 1.1 of the Credit Agreement is further amended by deleting
clause (v)(B) of the definition of “Permitted Refinancing Indebtedness” therein
in its entirety and replacing it with the following new clause (v)(B):

(B)         in the case of Permitted Refinancing Indebtedness of the 2008
Subordinated Notes, (1) such Indebtedness is unsecured, (2) such Indebtedness is
subordinated to the Obligations on terms and conditions not less, taken as a
whole, favorable to the Lenders than the 2008 Subordinated Notes unless (a) such
Indebtedness is incurred on or prior to September 30, 2003 or (b) the Leverage
Ratio after giving pro forma effect to the incurrence of such Indebtedness would
be equal to or less than 3.00 to 1.00, in which case such Indebtedness may rank
pari passu in right of payment to the Facilities and (3) the scheduled maturity
date shall not be earlier than, nor shall any amortization commence, prior to
the date that is one year after the latest Term Loan Maturity Date.


(d)     Section 1.1 of the Credit Agreement is further amended by adding the
following new defined term in alphabetical order therein:

  “2008 Subordinated Note Repayment Reserve” means, (i) at any time after the
incurrence of Permitted Refinancing Indebtedness with respect to the 2008
Subordinated Notes and prior to the repayment in full (or defeasance) of the
2008 Subordinated Notes, $260,312,500 and (ii) thereafter (including on the date
of a Borrowing to be used to repay (or defease) the 2008 Subordinated Notes in
full), $0.


(e)     Section 1.1 of the Credit Agreement is further amended by adding the
following clause to the end of the definition of “Total Available Multicurrency
Revolving Commitment” therein:

        minus the 2008 Subordinated Note Repayment Reserve.

(f)     Section 3.2(b) of the Credit Agreement is amended by adding the clause
“plus the 2008 Subordinated Note Repayment Reserve” immediately prior to the
parenthetical clause that ends the first sentence of such section.

(g)     Section 4.3(e) of the Credit Agreement is amended by deleting the first
sentence therein in its entirety and replacing it with the following sentence:

  subject to Section 4.5(c), each voluntary prepayment of Term Loans shall be
applied to the Scheduled Term Repayments of the Term Facility or Term Facilities
designated by Company (in amounts designated by Company), and within each such
Term Loan, shall be applied to reduce the remaining Scheduled Term Repayments on
a pro rata basis.


(h)     Section 6.8(b) of the Credit Agreement is amended by deleting the
parenthetical therein in its entirety and replacing it with the following
parenthetical:

  (other than as Permitted Refinancing Indebtedness of the 2008 Subordinated
Notes, except to the extent the Multicurrency Revolving Loans have previously
been repaid with the Net Offering Proceeds of Permitted Refinancing Indebtedness
of the 2008 Subordinated Notes)


(i)     Section 8.2(b) of the Credit Agreement is amended by deleting such
clause in its entirety and replacing it with the following clause:

(b)         Receivables Facility Attributable Debt incurred in connection with
Permitted Accounts Receivable Securitizations provided that (i) such
Indebtedness related to Permitted Accounts Receivable Securitizations of Foreign
Subsidiaries plus Indebtedness incurred pursuant to Section 8.2(r) shall not
exceed the Dollar Equivalent of $125,000,000 in the aggregate and (ii) such
Indebtedness related to all Permitted Accounts Receivable Securitizations shall
not exceed the Dollar Equivalent of $300,000,000 in the aggregate;


(j)     Section 8.2(r) of the Credit Agreement is amended by deleting such
clause in its entirety and replacing it with the following clause:

(r)         Indebtedness (including any refinancings of such Indebtedness)
incurred by European Holdco, Canadian Borrower or any of their Subsidiaries in
addition to that referred to elsewhere in this Section 8.2 in a Dollar
Equivalent principal amount outstanding not to exceed $125,000,000 in the
aggregate minus the Dollar Equivalent of Indebtedness incurred pursuant to
Section 8.2(b)(i).


(k)     Section 8.5(iii) of the Credit Agreement is amended by adding the
following clause to the end of such Section, immediately following the phrase
“other than with the proceeds of Permitted Refinancing Indebtedness”:

  or with other funds in an amount not greater than the proceeds of Permitted
Refinancing Indebtedness incurred within 45 days prior to the date of such
prepayment


(l)     Section 12.18 of the Credit Agreement is amended by adding the following
paragraph to the end of such Section, immediately following clause (e) thereof:

  Notwithstanding anything in this Agreement to the contrary, the Administrative
Agent, the Canadian Administrative Agent, each of the Lenders, each of the
Borrowers and all other parties to the transactions contemplated hereunder
(collectively, the “Parties”) hereby agree that all Parties (and each employee,
representative, or other agent of such Parties) may disclose to any and all
persons, without limitation of any kind, the U.S. “tax treatment” or “tax
structure” (in each case, within the meaning of Treasury Regulation section
1.6011-4) of the transactions contemplated hereunder and all materials of any
kind (including opinions or other tax analyses) that are provided to such
Parties relating to such U.S. “tax treatment” and “tax structure” (in each case,
within the meaning of Treasury Regulation section 1.6011-4); provided, that to
the extent any Information relates to the “tax treatment” or “tax structure” and
contains other information, this paragraph shall only apply to the information
relating to the “tax treatment” or “tax structure”; provided, however, that no
Party shall disclose any information to the extent that such disclosure would
result in a violation of any Federal or state securities law. This authorization
is not intended to permit disclosure of any other information, including
(without limitation) (i) any portion of any materials to the extent not
necessary to understanding the “tax treatment” or “tax structure” of the
transactions contemplated hereunder, (ii) the identities of the participants or
potential participants in any transaction contemplated hereunder, (iii) the
existence or status of any negotiations, (iv) any pricing or financial
information (except to the extent such pricing or financial information is
necessary to understanding the “tax treatment” or “tax structure” of the
transactions contemplated hereunder), or (v) any other term or detail not
necessary to understanding the “tax treatment” or “tax structure” of the
transactions contemplated hereunder. The intent of this provision is that the
transactions contemplated by the Loan Documents are not treated as having been
offered under conditions of confidentiality for purposes of Treasury Regulations
section 1.6011-4(b)(3)(i).


3.     Fees. In consideration of the execution of this Agreement by
Administrative Agent and the Required Lenders, Company hereby agrees to pay to
each Lender which executes and delivers this Agreement on or prior to 5:00 p.m.
(New York City time) July 22, 2003 a fee (the “Amendment Fee”) in an amount
equal to (a) such Lender’s Multicurrency Revolving Commitment as in effect on
the First Amendment Effective Date plus the Dollar Equivalent of such Lender’s
Canadian Revolving Commitment as in effect on the First Amendment Effective Date
plus the Dollar Equivalent aggregate outstanding principal amount of such
Lender’s Term Loans in effect on the First Amendment Effective Date multiplied
by (b) 0.05%.

4.     Representations and Warranties. In order to induce Administrative Agent
and the Lenders to enter into this Agreement, each of Company and European
Holdco hereby represents and warrants to Administrative Agent and the Lenders,
in each case after giving effect to this Agreement, as follows:

(a)     Each of Company and European Holdco has the right, power and capacity
and has been duly authorized and empowered by all requisite corporate or limited
liability company and shareholder or member action to enter into, execute,
deliver and perform this Agreement and all agreements, documents and instruments
executed and delivered pursuant to this Agreement.

(b)     This Agreement constitutes each of Company’s and European Holdco’s
legal, valid and binding obligation, enforceable against it, except as
enforcement thereof may be subject to the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally and general principles of equity (regardless of whether such
enforcement is sought in a proceeding in equity or at law or otherwise).

(c)     The representations and warranties contained in the Credit Agreement and
the other Loan Documents are true and correct in all material respects at and as
of the First Amendment Effective Date as though made on and as of the First
Amendment Effective Date (except to the extent expressly made as of a specified
date, in which event such representation and warranty is true and correct in all
material respects as of such specified date).

(d)     Each of Company’s and European Holdco’s execution, delivery and
performance of this Agreement do not and will not violate its articles or
certificate of incorporation, by-laws or other Organizational Documents, any
law, rule, regulation, order, writ, judgment, decree or award applicable to it
or any contractual provision to which it is a party or to which it or any of its
property is subject.

(e)     No authorization or approval or other action by, and no notice to or
filing or registration with, any governmental authority or regulatory body
(other than those which have been obtained and are in force and effect) is
required in connection with the execution, delivery and performance by Company,
European Holdco or any other Credit Party of this Agreement and all agreements,
documents and instruments executed and delivered pursuant to this Agreement.

(f)     No Event of Default or Unmatured Event of Default exists under the
Credit Agreement or would exist after giving effect to this Agreement.

5.     Conditions to Effectiveness of Amendment. This Amendment shall become
effective on the date (the “First Amendment Effective Date”) each of the
following conditions precedent is satisfied:

(a)     Execution and Delivery of Amendment. Company, European Holdco,
Administrative Agent and the Required Lenders shall have executed and delivered
this Agreement.

(b)     Execution and Delivery of Officer’s Certificate. Administrative Agent
shall have received a certificate of a Responsible Officer of Company and
European Holdco in the form of Exhibit A attached hereto.

(c)     Payment of First Amendment Effective Date Amendment Fee. Company shall
have paid in full to Administrative Agent the Amendment Fee required by Section
3 hereof.

(d)     Representations and Warranties. The representations and warranties of
Company, European Holdco and the other Credit Parties contained in this
Amendment, the Credit Agreement and the other Loan Documents shall be true and
correct in all material respects as of the First Amendment Effective Date, with
the same effect as though made on such date (except to the extent expressly made
as of a specified date, in which event such representation and warranty is true
and correct in all material respects as of such specified date).

(e)     No Defaults. No Unmatured Event of Default or Event of Default under the
Credit Agreement shall have occurred and be continuing.

6.     Miscellaneous. The parties hereto hereby further agree as follows:

(a)     Costs, Expenses and Taxes. Company hereby agrees to pay all reasonable
fees, costs and expenses of Administrative Agent incurred in connection with the
negotiation, preparation and execution of this Amendment and the transactions
contemplated hereby, including, without limitation, the reasonable fees and
expenses of Winston & Strawn, counsel to the Administrative Agent.

(b)     Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same Amendment.

(c)     Headings. Headings used in this Amendment are for convenience of
reference only and shall not affect the construction of this Amendment.

(d)     Integration. This Amendment and the Credit Agreement (as amended hereby)
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof.

(e)     Governing Law. THIS AMENDMENT SHALL BE DEEMED TO BE A CONTRACT MADE
UNDER THE LAWS OF THE STATE OF NEW YORK, AND FOR ALL PURPOSES SHALL BE CONSTRUED
IN ACCORDANCE WITH THE INTERNAL LAWS AND DECISIONS OF SAID STATE, INCLUDING
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW BUT EXCLUDING
ALL OTHER CHOICE OF LAW AND CONFLICTS OF LAWS RULES.

(f)     Binding Effect. This Amendment shall be binding upon, and inure to the
benefit of, Borrowers, Administrative Agent, the Lenders and their respective
successors and assigns; provided, however, that no Borrower may assign its
rights or obligations hereunder or in connection herewith or any interest herein
(voluntarily, by operation of law or otherwise) without the prior written
consent of the Lenders.

(g)     Amendment; Waiver. The parties hereto agree and acknowledge that nothing
contained in this Amendment in any manner or respect limits or terminates any of
the provisions of the Credit Agreement or any of the other Loan Documents other
than as expressly set forth herein and further agree and acknowledge that the
Credit Agreement (as amended hereby) and each of the other Loan Documents remain
and continue in full force and effect and are hereby ratified and confirmed.
Except to the extent expressly set forth herein, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any rights,
power or remedy of the Lenders or Administrative Agent under the Credit
Agreement or any other Loan Document, nor constitute a waiver of any provision
of the Credit Agreement or any other Loan Document. No delay on the part of any
Lender or Administrative Agent in exercising any of their respective rights,
remedies, powers and privileges under the Credit Agreement or any of the Loan
Documents or partial or single exercise thereof, shall constitute a waiver
thereof. On and after the First Amendment Effective Date each reference in the
Credit Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words
of like import, and each reference to the Credit Agreement in the Loan Documents
and all other documents delivered in connection with the Credit Agreement shall
mean and be a reference to the Credit Agreement as amended hereby. Company and
European Holdco acknowledge and agree that this Amendment constitutes a “Loan
Document” for purposes of the Credit Agreement, including, without limitation,
Section 10.1 of the Credit Agreement. None of the terms and conditions of this
Amendment may be changed, waived, modified or varied in any manner, whatsoever,
except in accordance with Section 12.1 of the Credit Agreement.

    (h)        Reaffirmation of Guaranty. Company undertakes to deliver to
Administrative Agent, on or before August 31, 2003, a Reaffirmation of Guaranty
executed by a Responsible Officer of each of the Guarantors (other than Company)
in the form of Exhibit B attached hereto.

[Signature Page Follows]

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed by their respective officers thereunto duly authorized, as of the date
first written above.

BALL CORPORATION


By:
——————————————
Name:
——————————————
Title:
——————————————






BALL EUROPEAN HOLDINGS, SARL


By:
——————————————
Name:
——————————————
Title:
——————————————



--------------------------------------------------------------------------------

DEUTSCHE BANK AG, NEW YORK BRANCH,
in its individual capacity and as Administrative Agent


By:
——————————————
Name:
——————————————
Title:
——————————————



By:
——————————————
Name:
——————————————
Title:
——————————————


--------------------------------------------------------------------------------

DEUTSCHE BANK AG, CANADA BRANCH


By:
——————————————
Name:
——————————————
Title:
——————————————



By:
——————————————
Name:
——————————————
Title:
——————————————


--------------------------------------------------------------------------------

[Name of Lending Institution]


By:
——————————————
Name:
——————————————
Title:
——————————————


--------------------------------------------------------------------------------


EXHIBIT A


CERTIFICATE OF OFFICER

          I, the undersigned, the Insert Title of Ball Corporation (“Company”),
and Insert Title of Ball European Holdings, Sarl (“European Holdco”), in
accordance with Section 5(b) of that certain First Amendment to Credit Agreement
dated as of July 22, 2003 (the “Agreement”) among Company, European Holdco, the
financial institutions signatory thereto as Lenders and Deutsche Bank AG, New
York Branch, as Administrative Agent for the Lenders, do hereby certify on
behalf of Company and European Holdco, the following:


  1. The representations and warranties set forth in Section 4 of the Agreement
are true and correct in all material respects as of the date hereof except to
the extent such representations and warranties are expressly made as of a
specified date in which event such representations and warranties were true and
correct in all material respects as of such specified date;


  2. No Event of Default or Unmatured Event of Default (except as otherwise
expressly waived by the Agreement) has occurred and is continuing after giving
effect to the Agreement; and


  3. The conditions of Section 5 of the Agreement have been fully satisfied.


        Unless otherwise defined herein, capitalized terms used herein shall
have the meanings set forth in the Agreement.

[signature page follows]

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the undersigned has duly executed and delivered on
behalf of Company and European Holdco this Certificate of Officer on this 22nd
day of July, 2003.

BALL CORPORATION

  BALL EUROPEAN HOLDINGS, SARL

  By:
——————————————
  By:
——————————————
  Name:
——————————————
  Name:
——————————————
  Title:
——————————————
  Title:
——————————————
 

--------------------------------------------------------------------------------


EXHIBIT B


REAFFIRMATION OF GUARANTY

        Each of the undersigned acknowledges receipt of a copy of the First
Amendment to Credit Agreement (the “Agreement”; capitalized terms used herein
shall, unless otherwise defined herein, have the meanings provided in the
Agreement) dated as of July 22, 2003, by and among Ball Corporation (“Company”),
Ball European Holdings, Sarl (“European Holdco”), the financial institutions
signatory thereto as Lenders and Deutsche Bank AG, New York Branch as
Administrative Agent for the Lenders, consents to such Agreement and each of the
transactions referenced in the Agreement and hereby reaffirms its obligations
under any Guaranty to which it is a party.

Dated as of July 22, 2003.

BALL AEROSPACE & TECHNOLOGIES CORP.
BALL METAL BEVERAGE CONTAINER CORP.
BALL METAL FOOD CONTAINER CORP.
BALL PACKAGING CORP.
BALL PLASTIC CONTAINER CORP.
BALL TECHNOLOGIES HOLDINGS CORP.
BALL ASIA SERVICES LIMITED
BALL GLASS CONTAINER CORPORATION
BALL HOLDINGS CORP.
BG HOLDINGS I, INC.
BG HOLDINGS II, INC.
BALL TECHNOLOGY SERVICES CORPORATION
EFRATOM HOLDING, INC.
LATAS DE ALUMINIO BALL, INC.
BALL METAL PACKAGING SALES CORP.


By:
——————————————
Name: Scott C. Morrison
Title: Vice President


BALL PAN-EUROPEAN HOLDINGS, INC.


By:
——————————————
Name: Charles E. Baker
Title: Assistant Secretary


BALL (FRANCE) HOLDINGS SAS


By:
——————————————
Name:
Title:


BALL (FRANCE) INVESTMENT HOLDINGS SAS


By:
——————————————
Name:
Title:


BALL PACKAGING EUROPE BIERNE SAS


By:
——————————————
Name:
Title:


BALL PACKAGING EUROPE LA CIOTAT SAS


By:
——————————————
Name:
Title:


BALL (GERMANY) GMBH


By:
——————————————
Name:
Title:


BALL (GERMANY) KG


By:
——————————————
Name:
Title:


BALL PACKAGING EUROPE GMBH


By:
——————————————
Name:
Title:


BALL PACKAGING EUROPE HERMSDORF GMBH


By:
——————————————
Name:
Title:


BALL (LUXEMBOURG) FINANCE S.A.R.L.


By:
——————————————
Name:
Title:


BALL EUROPEAN HOLDINGS SARL


By:
——————————————
Name:
Title:


BALL HOLDINGS S.A.R.L.


By:
——————————————
Name:
Title:


BALL INVESTMENT HOLDINGS, S.A.R.L.


By:
——————————————
Name:
Title:


BALL PACKAGING EUROPE HOLDING LIMITED


By:
——————————————
Name:
Title:


BALL PACKAGING EUROPE UK LIMITED


By:
——————————————
Name:
Title:


BALL NORTH AMERICA, INC.


By:
——————————————
Name:
Title:
